Decided June 28, 1910.
On Motion to Dismiss.
[109 Pac. 1119.]
Opinion
Per Curiam.
An action at law and a suit in equity, between the parties hereto and practically involving the same question, were tried and determined in the court below, and separate appeals therefrom were taken. The respondent’s counsel moves to dismiss the appeal and to affirm the judgment in the law action, on the ground that no *54proper bill of exceptions has been filed, nor has any trial fee therein been paid, thus showing that no jurisdiction of the cause has been secured by this court. The appellant’s counsel insist that pursuant to stipulation it was agreed that both causes might be tried on a single abstract and that the transcript filed conforms to the terms of the contract. The respondent’s counsel denies that any agreement to that effect was completed. In view of this dispute, we conclude that justice will be promoted by denying the motions for the present, with permission to renew them when the causes are heard on the merits; and it is so ordered. Denied.
Argued and Submitted April 13,
Motion to dismiss appeal denied, and judgment affirmed.
Affirmed.
For appellant there was a brief and an oral argument by Mr. J. F. Boothe.
For respondent there was a brief and an oral argument by Mr. Ralph R. Duniway.